LAY, HEANEY, BRIGHT and ROSS, Circuit Judges
(concurring).
Although we have no objection to exploring the issues through an evidentiary hearing we feel it necessary to make certain additional observations.
The petition filed challenges the censorship of petitioner’s mail by prison authorities. Petitioner is an unconvicted inmate of the Springfield Medical Center. He is presently confined to Springfield Medical Center under a court order issued pursuant to 18 U.S.C. § 4244 for a pretrial medical examination. Petitioner complains that his mail with his attorney and with the court is being opened and censored by prison officials. The mail regulations of the Medical Center provide in Paragraph 3(b) (4) that: “Incoming mail from courts and attorneys will be opened and inspected for contraband only and then sent direct to the inmate.” Paragraph 3(d) provides for inspection of all incoming and outgoing mail for contraband. Mail of unsentenced prisoners is dealt with in Paragraph 4 as follows:
“There will be no limit or restriction on correspondence for unsentenced prisoners. Attorneys will be included with those mentioned in Policy State*578ment H-7300.21, dated 9-29-67, to whom sealed letters can be mailed. Other letters will be inspected for contraband only and every attempt will be made to allow unrestricted mail privileges as long as sound custodial practices are followed. Use of certified or registered mail will be permitted providing the inmate has funds available for use of these services.”
The district court approved these regulations. The actions of the officials in opening and reading petitioner’s mail were further sanctioned on the grounds that Moore had signed an authorization allowing prison officials to open and examine all mail matter.
Although considerations of prison discipline and order make necessary judicial deference to prison regulations, the fundamental right of access to the courts cannot be curtailed or impeded by such rules. Johnson v. Avery, 393 U.S. 483, 89 S.Ct. 747, 21 L.Ed.2d 718 (1969); Cochran v. Kansas, 316 U.S. 255, 62 S.Ct. 1068, 86 L.Ed. 1453 (1942); Stilner v. Rhay, 322 F.2d 314 (9 Cir. 1963). See also Cross v. Powers, 328 F.Supp. 899, 901 (W.D.Wisc.1971) and cases cited therein. Only undelayed, uncensored, unrestricted delivery of legal correspondence can secure this basic right. We have no difficulty in endorsing the language of Chief Judge Bailey Aldrich of the First Circuit where he recently observed :
“However strongly the warden may feel about a possible indignity to 'the prison administration in a suggestion by the court that it is not to be trusted not to read the letter, this misses the point. The court does not suggest that the warden is untrustworthy. Rather, it is that a prisoner, and possibly some attorneys, may feel, if only to a small degree, that someone in the chain of command may not be trusted, and that the resulting fear may chill communications between the prisoner and his counsel. Once it is granted, as the warden now concedes, that the prisoner has a right to have the confidence between himself and his counsel totally respected, the burden must be on the warden to show a need for any act which could produce even a suspicion of intrusion. If a prisoner can see no good reason for opening a letter in his absence, it would not be unnatural for him to suspect a bad one. Inasmuch as the warden has failed to suggest any reason that seems adequate even to us, we see no reason to leave such possible apprehensions on such an important matter as right to counsel in the minds of the prisoner or his attorney.” Smith v. Robbins, 454 F.2d 696, 697 (1 Cir. 1972).
See also McDonough v. Director of Pa-tuxent, 429 F.2d 1189 (4 Cir. 1970); Coleman v. Peyton, 362 F.2d 905 (4 Cir. 1966). Thus, while control of the mails may be a proper function of penal administration, overly broad regulations which permit the opening and inspection of legal mail cannot be generally approved. The search for contraband, when extended to ordinary correspondence, seems both remote and speculative. Marsh v. Moore, 325 F.Supp. 392, 395 (D. Mass.1971). Other legitimate alternatives may be utilized to ferret out any weapons or escape materials which may be contained in these incoming mails without breaking the seals of such letters.1 Cf. Palmigiano v. Travisono, 317 *579F.Supp. 776, 790 (D.R.I.1970). Nor do we agree that the waiver signed by this prisoner who has been held for psychiatric observation could effectively authorize the opening and inspection of mail of this type. Cf. Palmigiano v. Tra-visono, supra, at 792.

. In the interest of prison security, prison authorities are free to exercise their discretion as to the means to be used for discovery of contraband in incoming mail. Manipulation of the envelope, use of fluoroscopes and metal detecting devices or other alternative means of detection may be employed in this search. See Marsh v. Moore, 325 F.Supp. 392, 395 (D.Mass.1971). If such devices prove incapable of detecting contraband, and if prison, officials believe that there is a real possibility that such items will be included in mail from attorneys, a rule could be promulgated that any correspondence from legal counsel which is marked “Privileged” will be opened and inspected for contraband, but only in the presence of the inmate. Delivery of the letter must always be made immediately after the inspection without reading or censoring the contents. Smith v. Robbins, 328 F. *579Supp. 162, 165 (D.Maine 1971), aff’d 454 F.2d 696 (1 Cir. 1972). If this procedure is instituted correspondence from attorneys not marked privileged could be opened outside the prisoner’s presence, but even in this instance such mail must be inspected and delivered as soon as received and cannot be read, censored or delayed in any manner.